Title: [Fryday August 16. 1776.]
From: Adams, John
To: 


      Fryday August 16. 1776.
      Resolved that a Member be added to the Committee to whom were referred the Letters and Papers respecting the murder of Mr. Parsons. The Member chosen Mr. J. Adams.
      
      Resolved that the Letters received Yesterday from General Washington, General Schuyler and General Gates be referred to the Board of War.
      Congress resumed the consideration of the Instructions given to Commodore Hopkins &c. and thereupon came to the following Resolution.
      Resolved that the said Conduct of Commodore Hopkins deserves the Censure of this House and this House does accordingly censure him.
      Ordered that a Copy of the Resolutions passed against Commodore Hopkins be transmitted to him.
      Although this Resolution of Censure was not, in my Opinion demanded by Justice and consequently was inconsistent with good Policy, as it tended to discourage an Officer and diminish his Authority by tarnishing his reputation; Yet as it went not so far as to cashier him, which had been the Object intended by the Spirit that dictated the Prosecution, I had the Satisfaction to think that I had not laboured wholly in vain, in his defence.
     